The probate and the common pleas courts of Paulding county have been combined under and by virtue of Section 7, Article IV, of the Constitution.
In the probate division of the common pleas court exceptions were filed to the account of Alfred Thompson, executor, and, after hearing and judgment on those exceptions, the executor attempted to appeal from the probate division to the common pleas court. A motion to dismiss his appeal was filed and sustained, and error is here prosecuted from that judgment.
Under and by virtue of Section 7, Article IV, of the Constitution, when a majority vote of the people has been taken, these two courts, to wit, the probate court and the court of common pleas, shall be combined and shall be known as the court of common pleas. After this vote has been taken, there is but *Page 237 
one court, the court of common pleas, and there can be no such thing as an appeal taken from a judgment entered in one division of that court, to the court itself. There is no longer a probate court in Paulding county. There is a court of common pleas, possessing, in addition to its own jurisdiction, jurisdiction that the probate court of that county formerly had.
For these reasons, the judgment is affirmed.
Judgment affirmed.
JUSTICE and CROW, JJ., concur.